Citation Nr: 1603211	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to hepatitis C. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from January 1972 to January 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the RO in Indianapolis, Indiana.

In September 2011 and May 2014, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  At the time of the September 2011 remand, the appeal also included the issue of entitlement to service connection for hepatitis C; however, in an October 2012 rating decision, the RO granted service connection for hepatitis C, which was the full benefit sought with respect to that issue.  This action resolved the appeal with respect to that issue.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder and has not had such a disorder at any time pertinent to the current claim and appeal.


CONCLUSION OF LAW

The basic criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for an acquired psychiatric disorder on the alternative grounds that it is related directly to service or that it is secondary to his service-connected hepatitis C.  

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  While psychoses are included among the chronic diseases, the Veteran has never been diagnosed with a psychosis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

After a review of all of the evidence, the Board finds that a preponderance of the evidence demonstrates that there is no current disability at any time during the period on appeal.  Although the Veteran has reported symptoms of depression, he has been examined on multiple occasions for the specific purpose of determining the nature and etiology of any psychiatric disorder, and he has on multiple occasions been found not to meet the diagnostic requirements for any acquired psychiatric disorder.  

The service treatment records reveal no treatment for any psychiatric disorder at any time.  The October 1974 service separation examination contains a normal psychiatric evaluation, and the Veteran was assigned a physical profile (PULHES) rating of S-1.  The "S" stands for psychiatric, and the "1" means that the Veteran possessed a high level of medical fitness and, consequently, was medically fit for any military assignment.  See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The Veteran also completed a report of medical history dated October 1979 stating that he had no history of depression, excessive worry, or nervous trouble of any sort, and that he had no current depression, excessive worry, or nervous trouble of any sort.  

After service, there is no report of treatment for symptoms of a psychiatric disorder for many years.  However, the Veteran was admitted at Community Hospitals Indianapolis for depression and suicidal ideation in November 1995 and was diagnosed with major depression, single episode, as well as dysthymia, marital problems, alcohol dependence in remission, and a rule-out personality disorder (VBMS record 05/09/2007).  

During the course of the current claim, the Veteran was afforded a VA examination in October 2011 which resulted in no current mental diagnosis.  The examiner noted that alcohol abuse was in full remission and that symptoms reported and found do not indicate a diagnosis of major depressive disorder or any other depressive disorder at this current time.  According to the examiner, the Veteran had had numerous negative depression screens in the last several years and the Veteran's problems with social functioning appeared to be related to personality issues as opposed to any Axis I diagnosis.  According to the examiner, the Veteran's symptoms of depression were not of the severity, intensity, or frequency to warrant a current diagnosis.  The examiner noted that the Veteran was "coming to grips" with his disease which did not appear to be out of proportion to his current concerns.  The Veteran reported that his primary care provider had informed him that his hepatitis condition was stable and he had not had treatment or medication for depression since his diagnosis in January of 2007.  After reading "every single CPRS note for both medical and mental health issues," the examiner concluded that there had been no mention of mental health issues since February of 2007, at which time the Veteran had denied a need for mental health services.

Another opinion was provided in June 2014, which again found no diagnosable mental disorder.  It was noted that the Veteran reported diffuse and nonspecific symptoms such as "moments" of despair, feelings of boredom, regrets about past, some social withdrawal, modest loss of interest and some rumination about his having hepatitis C and the purported impact this has on his romantic relationship.  However, the examiner concluded that these symptoms taken together would not qualify for a diagnosis of a depressive disorder.  It was noted that VA depression screens had been negative for years, except for the June 9, 2014, screen just two days prior to that very examination.  Objective psychological testing was notable for predominant antisocial, schizoid, negativistic, and narcissistic traits, as well as possible symptoms of dysthymia and anxiety.  When queried about a depressed mood, the Veteran denied such, and noted the symptoms recounted above.  Similar to the prior examiner, no diagnosis was deemed appropriate to account for the relatively minor collection of symptoms noted, and no social or occupational impairment was noted, as purported relationship difficulties have historically appeared to be tied to both substance misuse and personality traits.  Review of historical records suggested likely Cluster B narcissistic personality traits (including mild grandiosity, lack of empathy for others, expectation of special treatment (such as his own description of recent behaviors such as taking off work inappropriately and surprise at being given demotion for such) that negatively impact his subjective distress, interpersonal functioning, and coping behaviors.  Based on the Veteran's self-report to the examiner and to his primary care provider, the examiner concluded that he does not qualify for an alcohol use disorder diagnosis.  

In July 2015, the June 2014 examiner was asked by the RO to specifically address the Board's remand instruction to address the Veteran's previous history of depression if this is a current diagnosis.  In an opinion dated July 10, 2015, the examiner reiterated that no current psychiatric diagnosis was appropriate so there was no need to address the remainder of the Board's instruction.  

The Board acknowledges that VA outpatient records note a history of depression and alcohol abuse (see July 4, 2007, Primary Care Note, VBMS record 02/01/2007), at that this notation was made during the course of the current claim.  However, the Board finds that the October 2011 and June 2014 opinions are the most persuasive on the question of the existence of a psychiatric disorder at any time pertinent to this claim.  These opinions were formulated for the specific purpose of making such a determination and with the specific intent of distinguishing between mere symptoms, such as depression, and the existence of a true psychiatric disorder.  

The Board also acknowledges the Veteran's assertions that he has experienced symptoms of a psychiatric disorder since service.  In his initial claim (VA Form 21-526) dated October 25, 2006, he asserted his depression began on January 1, 1973.  On a VA Form 21-4138 dated February 6, 2007, the Veteran asserted that he was placed in a drug treatment program in Germany, underwent group therapy sessions with psychiatrist and psychologist, and that his drug use was caused by depression from pressure from the military and home.  Alternatively, he has asserted that he began experiencing symptoms when he was diagnosed with hepatitis C.  The Board notes that, even here, the Veteran has been inconsistent in his assertions, as he has claimed that he was diagnosed with hepatitis C in service.  In a letter received April 28, 2008, he stated that his depression began in the military "the day I was told that I had hepatitis and then was further told that I would carry it the rest of my life even though the systems improved, possibly to liver disease."  In fact, he was diagnosed with acute hepatitis in service, which resolved.  He was not diagnosed with chronic hepatitis C until 2007.  In any event, the Veteran informed a service examiner in October 1979 that he did not have depression, excessive worry, or nervous trouble of any sort, and that he had no history of such symptoms.  These statements are in conflict with the assertions made in support of his claim.  

As fact finder, the Board is obligated to determine whether lay evidence is credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Board determinations with respect to the weight and credibility of evidence are "factual determination[s] going to the probative value of the evidence."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Factual determinations by the Board will not be overturned unless found to be clearly erroneous.  Butts v. Brown, 5 Vet. App. 532, 534 (1993) (en banc) (holding that the United States Court of Appeals for Veterans' Claims (Veterans Court) reviews findings of fact under the "clearly erroneous" standard of review).  Credibility determinations will not be considered clearly erroneous unless, in light of a review of the entire evidence, the Court is left " 'with the definite and firm conviction that a mistake has been made.'  " Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the contemporaneous nature of the statement of medical history in October 1979 is significant.  Furthermore, because the Veteran was then seeking only routine medical evaluation, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons, see Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account in 1979, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate events as he remembers them.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (layperson is competent to testify in regard to the onset and continuity of symptomatology, including pain).  Thus, his competency is not at issue with regard to recounting the onset of symptoms.  Rather, it is the credibility and accuracy of the Veteran's recent account which the Board finds is lacking.  Simply put, the report of medical history is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  That report also has the benefit of being consistent with the normal clinical findings and physical profile rating at service separation while the Veteran's current assertions are inconsistent with those facts.  

While the Veteran is competent with respect to identifying observable symptoms, the Board finds that he is not competent to diagnose a psychiatric disorder.  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that providing a current diagnosis of a psychiatric disorder is not the equivalent of relating a broken bone to an injury (Jandreau, at 1377).  Such an opinion requires specialized knowledge and training and is not a matter capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of a current psychiatric disorder.  

The Veterans Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in February 2007 and September 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claim, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining a medical opinion regarding the etiology of the claimed psychiatric disorder.  The opinion regarding the claimed psychiatric disorder found that, while the Veteran has had psychiatric symptoms, these symptoms were not of such severity to warrant a diagnosis of a psychiatric disorder.  This finding obviated the need to address the remaining questions which pertained to the etiology of the disorder.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for an acquired psychiatric disorder is denied. 





REMAND

In response to the Board's May 2014 remand, an opinion was obtained by a VA audiologist in March 2015.  That opinion states that tinnitus is less likely than not incurred in or caused by service.  However, the examiner noted that there were other contributing factors to tinnitus in the Veteran's case, including several medications known to be consistent with tinnitus.  

The RO found the March 2015 opinion inadequate regarding direct service connection, to the extent it did not adequately address a prior October 2011 finding that tinnitus was associated with hearing loss; however, the audiologist was not asked to address whether the medications taken for the Veteran's service-connected hepatitis C were a contributing factor to the Veteran's tinnitus.  

A review of commonly available medical articles would appear to provide some support for a link between medications often prescribed to treat hepatitis C and tinnitus as a side-effect.  See http://www.drugs.com/ppa/interferon-alfa-2b-recombinant-ribavirin.html.  The Board finds that this evidence, in conjunction with the opinion of the VA audiologist, meets the low threshold of indicating that there "may" be a nexus between the current tinnitus and a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a medical opinion addressing secondary causation or aggravation of tinnitus is necessary to resolve the claim.  

Accordingly, the issue of entitlement to service connection for tinnitus is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Obtain a supplemental opinion from the audiologist who provided the March 2015 opinion.  If that individual is not available, obtain an opinion from another medical professional.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims folder must be made available to and reviewed by the individual designated to provide the opinion.  

The opinion should address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's tinnitus was either caused by, or permanently worsened beyond natural progress by, medications taken to treat the Veteran's service-connected hepatitis C (or any other disability that may be service-connected at the time the opinion is reached).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


